Citation Nr: 1241635	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  08-32 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted with respect to the claim for service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), depressive disorder not otherwise specified (NOS), and generalized anxiety disorder.

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), depressive disorder not otherwise specified (NOS), and generalized anxiety disorder.

3.  Whether new and material evidence has been submitted with respect to the claim for service connection for a back disability.  

4.  Entitlement to service connection for bilateral hearing loss.  

5.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Bordewyk, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to January 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in pertinent part, denied entitlement to service connection for PTSD, bilateral hearing loss, and tinnitus, and found that new and material evidence had not been submitted to reopen the claim for entitlement to service connection for a back disability.

In October 2012, the Veteran, through his representative, submitted a waiver of local jurisdiction in regard to evidence he submitted directly to the Board following the last adjudication of the claim by the RO.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2011).

The Court has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claim for benefits based on PTSD encompassed benefits based on other psychiatric disabilities).  Therefore, the Board construes the Veteran's claim for service connection for PTSD as encompassing entitlement to service connection for an acquired psychiatric disability, to include PTSD, depressive disorder NOS, and generalized anxiety disorder. 
In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The relevant documents include VA treatment records, which have been reviewed and are discussed herein.  

The issues of entitlement to service connection for an acquired psychiatric disability, bilateral hearing loss, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Entitlement to service connection for an acquired psychiatric disability (claimed as a nervous condition) and service connection for a back disability were last denied in an unappealed November 1997 rating decision.

2.  Evidence pertaining to the acquired psychiatric disability, received more than a year after notice of the November 1997 rating decision was issued, is not cumulative or redundant of the evidence previously of record and pertains to a basis for the prior denial of service connection for an acquired psychiatric disability.

3.  Evidence pertaining to the back disability, received more than a year after notice of the November 1997 rating decision was issued, is cumulative or redundant of the evidence previously of record and does not pertain to a basis for the prior denial of service connection for a back disability.


CONCLUSIONS OF LAW

1.  The November 1997 rating decision that denied the claim for service connection for an acquired psychiatric disability (claimed as a nervous condition) and service connection for a back disability is final.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011).

2.  The evidence pertaining to the acquired psychiatric disability, received since the November 1997 rating decision, is new and material and pertains to a basis for the prior denial of service connection; the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2011).

3.  The evidence pertaining to the back disability, received since the November 1997 rating decision, is not new and material and does not pertain to a basis for the prior denial of service connection; the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

To the extent the Board is reopening the claim regarding entitlement to service connection for an acquired psychiatric disability, the issue on appeal is substantiated, and there are no further VCAA duties with regard to that issue.  Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001); see also 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Regarding the claim to reopen the issue of service connection for a back disability, the Court has held that, in claims to reopen, the duty to notify requires that the Secretary look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In a September 2007 VCAA letter issued prior to the initial adjudication of the claim, the Veteran was provided with notice of the criteria necessary for reopening the previously denied claim for service connection for a back disability.  The bases of the prior decisions were fully explained.  VA has therefore substantially fulfilled its specific duties to notify.

In the September 2007 letter, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection.  The letter also satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.  He was informed that VA provided ratings based on the rating schedule and was given examples of the evidence he could submit.
The Veteran has substantiated his status as a veteran.  He was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of the claims, by the September 2007 letter.  


The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records from various federal agencies, and private medical records.  

For a finally-denied claim, VA is not required under the VCAA to provide a medical examination unless the claim is first reopened upon receipt of new and material evidence.  38 C.F.R. § 3.159(c)(4)(C)(iii).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.


Claims to Reopen

If a notice of disagreement is not received within one year of the notice of an RO decision, and no new and material evidence is received during that period; the decision will become final.  38 U.S.C.A. § 7105(b)-(c) (West 2002).

Generally, a claim which has been finally denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The provisions of 38 C.F.R. § 3.156(a) create a low threshold for finding new and material evidence, and view the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).





Acquired Psychiatric Disorder

Service connection for an acquired psychiatric disability, specifically a nervous condition, was initially denied in a November 1997 rating decision on the basis that the record did not demonstrate an acquired psychiatric disorder that was incurred during or as a result of his military service.  The Veteran did not submit a notice of disagreement within one year; nor was any additional evidence received during that period.  Therefore, the decision on the claim became final.  38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. §§ 3.104, 3.156(b), 20.1103; cf. Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (holding that VA has a duty to consider in every case whether evidence received within one year of an RO decision is new and material so as to prevent the decision from becoming final under 38 C.F.R. § 3.156(c) (2011)).  

Since that decision, the courts have placed greater emphasis on the concept that a lay person can be competent to report the observable symptoms and when they began.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In addition, as noted above, the Court recently held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claim for benefits based on PTSD encompassed benefits based on other psychiatric disabilities).  

Finally, VA recently amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

75 Fed. Reg. 39843 (Jul. 13, 2010).

Since the November 1997 VA examination, new VA treatment records demonstrated continued treatment related to the Veteran's alcohol and drug dependence.  In a September 2007 stressor statement, the Veteran reported being involved in convoys as a truck driver during Vietnam and seeing many dead or wounded.  Private treatment records demonstrated continued treatment for anxiety.  

In addition, the Veteran's representative asserted in a September 2012 brief that the Veteran's anxiety was diagnosed before his dependency on drugs and alcohol began and essentially implied that his drug and alcohol abuse was a symptom of his chronic anxiety.  The representative also asserted that each of the variously diagnosed psychiatric disabilities should be considered for service connection.  

This evidence is new in that it was not previously of record.  It pertains to a basis for the prior denial, namely that an acquired psychiatric disability was incurred during or as a result of service.  In addition, in light of the newer case law and regulations, it raises a reasonable possibility of substantiating the claim as it would trigger VA's duty to get an examination.  Shade v. Shinseki, 24 Vet. App. 110 (2010); see 38 U.S.C.A. § 5103A(d) (West 2002) (VA's duty to provide an examination in a service connection claim is triggered when there is competent evidence of a current disability and that it might be related to service, but the evidence is insufficient to decide the claim).  The claim is, therefore, reopened.


Back Disability

Service connection for a back disability was initially denied in a December 1990 rating decision on the basis that the evidence did not demonstrate that the disability began during or as a result of service.  Notice of this decision was issued that same month.  The Veteran did not submit a notice of disagreement within one year; nor was any additional evidence received during that period.  Therefore, the decision became final.  38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. §§ 3.104, 3.156(b), 20.1103; cf. Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (holding that VA has a duty to consider in every case whether evidence received within one year of an RO decision is new and material so as to prevent the decision from becoming final under 38 C.F.R. § 3.156(c) (2011)).  

Following a claim to reopen the issue, the RO again denied service connection benefits for the same reason in February 1992.  This denial was upheld by the Board in April 1996 as the December 1990 rating decision was final and no new and material evidence had been submitted.  

More recently, the claim to reopen was denied in the November 1997 rating decision.  The Veteran did not submit a notice of disagreement within one year of the December 1997 notice; nor was any additional evidence received during that period.  Therefore, the decision on the claim became final.  Id.  

The evidence of record at the time of the November 1997 rating decision included service treatment records which demonstrated treatment for back pains and a diagnosis of scoliosis and muscle strain.  Also of record were the Veteran's statements to a November 1990 VA examiner that he injured his back in service when the vehicle he was driving hit a landmine and that his back symptoms have continued since.  The examiner diagnosed mild degenerative changes of the lumbar spine based upon X-ray.  

Evidence received since the November 1997 decision includes private and VA treatment records which have simply demonstrated continued back treatment and a report that his symptoms began due to a truck accident.  
  
This evidence is new in that it was not previously of record.  However, it is not material as it is duplicative of evidence already considered in the prior denial and does not raise a reasonable possibility of substantiating the claim.  The evidence submitted does not relate to a link between the Veteran's service and his current back disability.  It does not trigger VA's responsibility to obtain an examination.  Shade v. Shinseki, 24 Vet. App. 110 (2010); see 38 U.S.C.A. § 5103A(d) (West 2002) (VA's duty to provide an examination in a service connection claim is triggered when there is competent evidence of a current disability and that it might be related to service, but the evidence is insufficient to decide the claim).  The claim to reopen is, therefore, denied.  


ORDER

New and material evidence having been received, reopening of the claim for entitlement to service connection for an acquired psychiatric disability is granted. 

New and material evidence having not been received, reopening of the claim for entitlement to service connection for a back disability is denied. 



REMAND

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that indicate that a current disability may be associated with military service includes credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

The Veteran has been diagnosed with multiple acquired psychiatric disabilities, including depressive disorder NOS, opioid dependence and withdrawal, alcohol dependence, generalized anxiety disorder, and rule out PTSD.  He has reported a number of stressors, at least one of which seems to relate to the fear of hostile military activity during his service as a truck driver in Vietnam.  Therefore, under the recently amended PTSD regulations and the holding in Clemons, the Veteran must be provided with a VA mental health examination to determine the nature and etiology of any current psychological disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Board notes that while service connection cannot be granted if the claimed disability is the result of the person's own willful misconduct or abuse of alcohol or drugs, it may be granted when the abuse of alcohol or drugs is a symptom of a service-connected disability.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001); see also 38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301 (2009).  Therefore, the examiner is requested to specifically comment as to the etiology of the Veteran's alcohol and drug abuse and its relation, if any, to the other currently diagnosed psychiatric disabilities.  

In addition, the Veteran has reported that he began to experience a decreased hearing acuity and tinnitus during service as a result of acoustic trauma from weapons fire.  A comparison of the May 1967 enlistment examination and January 1970 separation examination demonstrated a shift in his bilateral hearing thresholds.  

However, a hearing loss disability under 38 C.F.R. § 3.385 (2011) was not demonstrated in the service treatment records.  Moreover, the Veteran reported during a May 2012 VA audiology consultation that he has been exposed to heavy machinery noise all his life without consistent use of hearing protection.  After service, he worked as a coal miner without hearing protection for approximately 20 years.  

Based on the forgoing, a VA examination is necessary to determine the nature and etiology of any current bilateral hearing loss and tinnitus.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA psychiatric examination with a qualified psychiatrist.  The examiner should review the claims folder and note such review in the examination report.

The examiner should provide an opinion as to whether the Veteran meets the criteria for a diagnosis of PTSD.  If not, the examiner should specify which of the criteria are not met.  If the Veteran does meet the PTSD criteria, the examiner should specify the stressor(s) supporting the diagnosis, including fear of hostile military activity.  

The examiner should also provide an opinion as to whether any other currently diagnosed psychiatric disability, including depressive disorder NOS and generalized anxiety disorder, at least as likely as not (e.g., a 50 percent or greater probability) is etiologically related to service.

The examiner is requested to specifically comment as to the etiology of the Veteran's alcohol and drug abuse and its relation, if any, to the other currently diagnosed psychiatric disabilities, including as either a cause or a symptom.  

The examiner should provide a rationale for each of the opinions that takes into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

2.  The Veteran should be scheduled for a VA audiology examination with a qualified examiner to determine whether any hearing loss or tinnitus disability is related to military service.  The examiner must review the claims folder and note such review in an examination report or addendum.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current bilateral hearing loss or tinnitus disability had onset in service or is otherwise related to a disease or injury in service, including the reported in-service noise exposure.  

The examiner is specifically requested to discuss the hearing threshold shift demonstrated in the service treatment records.  

The examiner should provide a rationale for each of the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

3.  The agency of original jurisdiction should review the examination report to ensure that it contains the information, opinions, and rationales requested in this remand.

4.  After completion of all requested and necessary development, the RO should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the him that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


